       Case 1:20-cv-01018-LTS-GWG Document 41 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
ROXANNE SMITH,
                                                                      No. 20 CV 1018-LTS-GWG
                                   Plaintiff,

                 -against-                                            ORDER OF DISMISSAL AS
                                                                      AGAINST ALDOUS &
                                                                      ASSOCIATES, PLLC
EQUIFAX INFORMATION SERVICES,
LLC, AMERICAN EXPRESS CO.,
ALDOUS & ASSOCIATES, PLLC,
CAPITAL ONE BANK (USA) N.A.,
CAVALRY PORTFOLIO RECOVERY
SERVICES, CITIBANK, N.A., DISCOVER
BANK, and SYNCHRONY BANK,

                                    Defendants.
-------------------------------------------------------x



                 The attorneys for the parties have advised the Court that this action has been or will

be settled as against a certain defendant only. Accordingly, it is hereby ORDERED that this action

is dismissed with prejudice as against Aldous & Associates, PLLC and without costs to any party,

but without prejudice to restoration of the claims against that Defendant if settlement is not

achieved within thirty (30) days of the date of this Order. If a party wishes to restore the claims

or extend the time within which they may be settled, the party must make a letter application before

this thirty (30)-day period expires.




EXPERIEN - ORDER                                           VERSION APRIL 27, 2020                    1
      Case 1:20-cv-01018-LTS-GWG Document 41 Filed 04/27/20 Page 2 of 2



               The parties are advised that if they wish the Court to retain jurisdiction in this matter

for purposes of enforcing any settlement agreement, they must submit the settlement agreement to

the Court to be so ordered.


       SO ORDERED.

Dated: New York, New York
       April 27, 2020


                                                                /s/ Laura Taylor Swain
                                                                LAURA TAYLOR SWAIN
                                                                United States District Judge




EXPERIEN - ORDER                                   VERSION APRIL 27, 2020                             2
